Title: To John Adams from William Marshall, 4 March 1800
From: Marshall, William
To: Adams, John



May it please your Excellency
Philada. March. 4th. 1800

The Bearer of this William Fletcher (Son to William Fletcher an honest & industrious Man and member of the associate Church in this City) has been regularly bred to the Sea and I am well informed is sober and well behaved: He is desirous to enter into the Service of the Navy as a Midshipman, if your Excellency would be pleased to give him a Commission. For this purpose I now address you whom I highly honour and for whom desire to pray to the great Ruler of Nations to continue you in the exalted Station in which he has plac’d you as a blessing to the united States.
I am M may it please your Excellency / your most obedt.


William Marshallminister of the Associate Church.